Citation Nr: 0818917	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  05-28 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asbestos-related 
pulmonary disability.

2.  Entitlement to service connection for bilateral hearing 
loss disability

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and M.M.



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 20044 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran testified before the undersigned Veterans Law 
Judge at a Board hearing at the RO in February 2008.

The issues of entitlement to service connection for asbestos-
related pulmonary disability and PTSD are addressed in the 
REMAND that follows the order section of this decision.


FINDING OF FACT

Hearing loss disability was not present in service or within 
one year after the veteran's discharge from service and is 
not etiologically related to service.


CONCLUSION OF LAW

Hearing loss disability was not incurred in or aggravated by 
active duty, and its incurrence or aggravation during active 
duty may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for hearing loss.  
The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant. In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he should submit any pertinent evidence in his 
possession, by letter mailed in June 2003, prior to its 
initial adjudication of the claim.  Although the veteran was 
not provided notice with respect to the disability-rating or 
effective-date element of the claim until March 2006, after 
the initial adjudication of the claim, the Board finds that 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for 
hearing loss disability.  Consequently, no disability rating 
or effective date will be assigned, so the failure to provide 
earlier notice with respect to those elements of the claim is 
no more than harmless error.

The Board also notes that treatment records, including 
pertinent VA and private medical records have been obtained 
to the extent possible.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claim.  The veteran testified before the 
undersigned that he had no other medical evidence in support 
of his claim.  Both he and his mother indicated that records 
were unavailable from the facility where he received 
treatment for his hearing years ago.  The Board is also 
unaware of any outstanding evidence that could be obtained to 
substantiate this claim.

The Board finds that the duty to assist has been satisfied.  
The Board is mindful that the RO has not obtained service 
treatment records, but finds that the RO has nonetheless 
satisfied its duty to obtain these records.  The record shows 
that the RO made two requests to the National Personnel 
Records Center (NPRC) for those records with negative 
results.  The RO issued a formal finding of unavailability in 
May 2007, and it is clear that further efforts to obtain 
these records would be futile.  Accordingly, the Board will 
proceed with appellate review, mindful that when a veteran's 
records have been lost or are otherwise unavailable, the 
Board has a heightened duty to explain its findings and 
conclusions and to carefully consider the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Where a veteran served for at least 90 days during a period 
of war and manifests a organic disease of the nervous system 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran maintains that his only exposure to acoustic 
trauma was during hostile fire when a grenade went off next 
to him.  As noted above, service treatment records are 
unavailable.  Post service treatment records from the Tampa 
VA Medical Center show initial diagnosis of asymmetric 
bilateral sensorineural hearing loss in September 2003, more 
than 30 years after service.  Although the veteran reported a 
history of noise exposure in service as well as a history of 
occupational noise exposure, the audiologist did not opine 
that the veteran's hearing loss was related to service.  
Instead, it was simply noted that the test results were 
consistent with noise exposure and age-related change.

At the February 2008 hearing before the undersigned, the 
veteran was informed that he should submit medical evidence 
linking his current hearing loss disability to his active 
service.  The record was held open for the amount of time 
requested by the veteran but he failed to submit any such 
medical evidence.

In essence, the evidence of a nexus between the veteran's 
current hearing loss disability and his active service is 
limited to the veteran's own statements and those of his 
mother at the February 2008 hearing.  This is not competent 
evidence of the alleged nexus since laypersons, such as the 
veteran and his mother, are not qualified to render an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

It is unclear from the veteran's service records whether the 
veteran engaged in combat with the enemy for purposes of the 
combat presumption.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007).  However, the lack medical 
evidence of diagnosis of hearing loss or treatment for 
hearing loss until more than 30 years after service and the 
lack of any supporting medical opinion as to a relationship 
between the current hearing loss and any acoustic trauma is 
compelling evidence against the claim, even assuming that a 
grenade exploded near the veteran.  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.


ORDER

Service connection for bilateral hearing loss disability is 
denied.


REMAND

The veteran has alleged that he has a pulmonary disorder as a 
result of in-service asbestos exposure.  He claims he was 
exposed to asbestos coincident with his naval service as a 
Quartermaster and deckhand on the USS Winston, which he 
contends involved removing asbestos-lined insulation from 
pipes.  He recently testified that he worked as a sandblaster 
and painter following service.  He explained that he used no 
air mask while in the Navy, but he did wear one in his post 
service work.  

VA has issued a circular on asbestos-related diseases.  This 
circular, DVB Circular 21- 88-8, Asbestos-Related Diseases 
(May 11, 1988) (DVB Circular), provides guidelines for 
considering compensation claims based on exposure to 
asbestos.  The information and instructions from the DVB 
Circular were included in a VA Adjudication Procedure Manual, 
M21-1 (M21- 1), Part VI, para. 7.68 (Sept. 21, 1992).  
Subsequently, the M2-1 provisions regarding asbestos exposure 
were amended.  The new M21-1 guidelines were set forth at 
M21-1, Part VI, para. 7.21 (Oct. 3, 1997).  The guidelines 
provide, in part, that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal disease; that VA is to develop any evidence of 
asbestos exposure before, during and after service; and that 
a determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.  See Ashford v. Brown, 10 Vet. App. 120 (1997); 
McGinty v. Brown, 4 Vet. App. 428 (1993).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  
Furthermore, it states that the latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  See Department of Veterans Affairs, Veteran's 
Benefits Administration, Manual M21-1, Part 6, Chapter 7, 
Subchapter IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for service connection for 
disability related to alleged asbestos exposure in service.  
VAOPGCPREC 4-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether service records evidence asbestos 
exposure during service, develop evidence concerning whether 
there was pre-service and/or post-service occupational or 
other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988).  Thus, VA must 
analyze the veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993).  

M21-1, Part VI, para. 7.21 contains guidelines for the 
development of asbestos exposure cases.  Part (a) in essence 
acknowledges that inhalation of asbestos fibers can result in 
fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), 
with the most common resulting disease being interstitial 
pulmonary fibrosis (asbestosis).  Also noted is the increased 
risk of bronchial cancer in individuals who smoke cigarettes 
and have had prior asbestos exposure.  M21-1, Part VI, para. 

The post-service medical evidence is inconsistent, with a 
diagnosis of an asbestos-related respiratory disorder by a 
private medical source in 2002, and a July 2004 VA chest X-
ray showing a stable finding with no interstitial fibrosis.  
The veteran has reported that he was a cigarette smoker up 
until fairly recently.  

In light of the foregoing, the Board finds that the veteran 
should be afforded a VA examination to determine whether any 
currently present pulmonary disorder is etiologically related 
to service asbestos exposure.  

As to PTSD, the veteran recently submitted information 
regarding the history of the USS Winston from the website 
www.navsource.org in support of his testimony.  He testified 
that the ship was in hostile waters in Vietnam from March 
through May 1966, when he was aboard.  He noted that his ship 
had been trapped in the harbor around Hue.  The ship's 
documented history shows it encountered hostile attacks 
during this time period.  Thus, the veteran's stressor that 
he was subject to enemy attack has been verified.  His other 
alleged stressor, that one of his friends was killed due to a 
hand grenade accident, has not been verified because the last 
name was not known.  However, as one of the stressors is 
verified, the Board finds that a VA examination is warranted, 
to determine whether he has PTSD based on the verified 
stressor.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be scheduled for a 
VA examination by a physician with 
appropriate expertise to determine the 
nature, extent and etiology of all 
currently present pulmonary disorders.  
The claims folder must be made available 
to and reviewed by the examiner.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Any indicated studies should 
be performed.  With respect to each 
currently present pulmonary disorder, the 
examiner should opine as to whether there 
is a 50 percent or better probability 
that the disorder is etiologically 
related to the veteran's exposure to 
asbestos in service.  The rationale for 
all opinions expressed should also be 
provided.

2.  The veteran also should be scheduled 
for examination by a psychiatrist or a 
psychologist to determine whether he has 
PTSD due to the verified stressor 
described earlier in this remand.  The 
claims folder must be made available to 
and reviewed by the examiner.  A notation 
to the effect that this record review 
took place should be included in the 
report.  Any indicated tests should be 
performed.  If PTSD is diagnosed, the 
examiner should identify the elements 
supporting the diagnosis.  If PTSD is not 
diagnosed, the examiner should explain 
why the veteran does not meet the 
criteria for this diagnosis.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.  

4.  Then, the RO or the AMC should 
readjudicate the issues remaining on 
appeal.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the requisite 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


